Name: Commission Regulation (EC) No 714/94 of 29 March 1994 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 94 Official Journal of the European Communities No L 85/47 COMMISSION REGULATION (EC) No 714/94 of 29 March 1994 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 Q, as amended by Regulation (EC) No 547/94 (8); Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Commission Regulation (EEC) No 3846/87 of 17 December 1987, establishing an agricultural product nomenclature for export refunds on eggs (9) as last amended by Regulation (EC) No 3567/93 (10) ; Whereas Council Regulation (EEC) No 2774/75 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Com ­ mittee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector ; Article 1 Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 Q, as amended by Regulation (EC) No 3528/93 (6), are used to This Regulation shall enter into force on 1 April 1994. (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 152, 24. 6. 1993, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 102, 28 . 4. 1993, p . 14. 0 OJ No L 387, 31 . 12 . 1992, p . 1 . (6) OJ No L 320, 22. 12 . 1993, p . 32. O OJ No L 108 , 1 . 5. 1993, p. 106 . (8) OJ No L 69, 12 . 3 . 1994, p. 1 . O OJ No L 366, 24. 12. 1987, p. 1 . H OJ No L 327, 28 . 12. 1993, p . 1 . No L 85/48 Official Journal of the European Communities 30 . 3 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 29 March 1994 fixing the export refunds on eggs Product code Destination (') Amount of refund (2) ECU/100 units 0407 00 11 000 02 4,00 0407 00 19 000 05 3,00 06 2,00 ECU/100 kg 0407 00 30 000 03 21,00 04 12,00 0408 11 80 100 01 60,00 0408 19 81 100 01 26,00 0408 19 89 100 01 28,00 0408 91 80 100 01 58,00 0408 99 80 100 01 10,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America, 03 Kuwait, Bahrein , Oman, Qatar, the United Arab Emirates, the Republic of Yemen, and Hong Kong, 04 All destinations except those of 03 , 05 Saudi Arabia, Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran , 06 All destinations except the United States of America and those of 05 above. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.